COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00141-CV


IN THE INTEREST OF K.K.,
A CHILD




                                     ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-474497-10

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Pro se Appellant J.K. attempts to “appeal the [trial] court’s decision at the

April 17, 2015 hearing” in a suit affecting the parent-child relationship. On April

27, 2015, we notified the parties of our concern that we have no jurisdiction in

this matter because it appeared that there was no final judgment or signed order

subject to appeal; we also informed them that the notice of appeal was


      1
       See Tex. R. App. P. 47.4.
premature. 2   We indicated that this appeal would be dismissed for want of

jurisdiction if a party did not furnish this court with a signed copy of the order

Appellant seeks to appeal by May 18, 2015. 3 We have received no response.

      Meanwhile, we have received information that on April 17, 2015, an

associate judge signed a “Communications Order” and an “Associate Judge’s

Report for Additional Temporary Orders.” We have no way of knowing if one or

both of those documents form the basis of Appellant’s appeal. Further, we have

received information that the trial court cause has been consolidated with a more

recently filed trial court cause bearing the same style, which also remains

pending below.

      The time for perfecting an appeal in a civil case runs from a signed

judgment, not an oral rendition. 4 Further, temporary orders in suits affecting the

parent-child relationship are not appealable. 5 Accordingly, even if the April 17,


      2
       See Tex. R. App. P. 26.1(a), 27.1(a).
      3
       See Stewart v. Stewart, No. 02-09-00285-CV, 2009 WL 3416553, at *1
(Tex. App.—Fort Worth Oct. 22, 2009, no pet.) (mem. op.).
      4
       See id.; see also Tex. R. App. P. 26.1.
      5
        See Tex. Fam. Code Ann. § 105.001(e) (West 2014); see also Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a) (West 2015) (listing types of appealable
interlocutory orders); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.
2001) (stating that generally an appeal may be taken only from a final judgment
and that a judgment is final and appealable if it disposes of all parties and all
issues); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009, orig.
proceeding [mand. denied]) (reiterating that temporary orders in family law cases
are not appealable).


                                        2
2015 decision Appellant complains of has been reduced to writing and signed by

the trial judge, it is not appealable. We therefore dismiss this appeal for want of

jurisdiction. 6


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 6, 2015




       6
        See Tex. R. App. P. 42.3(a), 43.2(f).


                                         3